[Cite as Disciplinary Counsel v. Bowman, 127 Ohio St. 3d 1250, 2010-Ohio-6086.]




                        DISCIPLINARY COUNSEL v. BOWMAN.
  [Cite as Disciplinary Counsel v. Bowman, 127 Ohio St. 3d 1250, 2010-Ohio-
                                         6086.]
           (No. 2006-0444 — Submitted November 17, 2010 — Decided
                                  November 24, 2010.)
                        ON APPLICATION FOR REINSTATEMENT.
                                  __________________
        {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, Kevin Arthur Bowman, Attorney
Registration No. 0068223, last known business address in Dayton, Ohio.
        {¶ 2} The court coming now to consider its order of August 23, 2006,
wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent for a
period of two years with conditions to reinstatement, finds that respondent has
substantially complied with that order and with the provisions of Gov.Bar R.
V(10)(A). Therefore,
        {¶ 3} It is ordered by this court that respondent is reinstated to the
practice of law in the state of Ohio.
        {¶ 4} It is further ordered that the Clerk of this court issue certified
copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be
made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the
costs of publication.
        {¶ 5} For earlier case, see Disciplinary Counsel v. Bowman, 110 Ohio
St.3d 480, 2006-Ohio-4333, 854 N.E.2d 480.
        BROWN,      C.J.,   and    PFEIFER,    LUNDBERG       STRATTON,      O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                              ______________________